Citation Nr: 0201851	
Decision Date: 02/26/02    Archive Date: 03/05/02

DOCKET NO.  91-50 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1963 to September 
1965.

This matter came before the Board of Veterans' Appeals on 
appeal from a decision of October 1990 by the Department of 
Veterans Affairs (VA), Regional Office (RO).  In April 1994, 
the Board entered a decision which confirmed the denial of 
service connection for post-traumatic stress disorder.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court) which, pursuant to a joint motion, 
vacated the Board's decision and remanded the case to the 
Board for further action.  In October 1995 and again in July 
1996, the Board remanded the case to the RO for further 
development.  

In September 1997, the Board again denied the appeal.  The 
veteran again appealed to the Court.  The Court issued an 
order in June 2000 which vacated the Board's decision and 
remanded the case for further action.  The Board remanded the 
case to the RO in May 2001 for further development.  The 
requested development has since been completed, and the case 
is again before the Board for appellate review.



FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claim and the evidence necessary to substantiate his 
claim.

2.  The veteran was not involved in combat during service.

3.  The existence of an in-service stressor has not been 
corroborated by service records or other credible evidence.  

4.  The veteran's accounts of his claimed stressors during 
his active service are not credible.

5.  The diagnosis of post-traumatic stress disorder is not 
supported by credible evidence of an in-service stressor.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter: Duty to Assist

The veteran contends that he is entitled to service 
connection for PTSD as the result of traumatic incidents 
during his active duty service.  The veteran has reported 
being involved in the Tet Offensive while serving as a 
merchant seaman.  He also contends that he went undercover as 
a prisoner in a Marine brig, during which time he witnessed 
people being beaten and that he himself was mistreated.  He 
contends that following his release from the brig he 
continued to work for the Criminal Investigative Division 
(CID), searching for contraband in body bags returning from 
Vietnam.  He states that he inspected the corpses of 
individuals he had seen being sent to Vietnam, that he 
handled dead bodies, and observed their mutilations.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance the VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has had hearings.  All relevant 
evidence identified by the veteran was obtained and 
considered.  The claims file contains the veteran's service 
medical and personnel records.  The post-service treatment 
records have also been obtained.  

The veteran has been afforded disability evaluation 
examinations by the VA to assess the nature of his 
disabilities.  With regard to the adequacy of the 
examinations, the Board notes that the examination reports 
reflect that the examiners recorded the past medical history, 
noted the veteran's current complaints, conducted 
examinations, and offered appropriate assessments and 
diagnoses.  The RO has also made repeated efforts to verify 
the veteran's claimed stressors.  These efforts are discussed 
in more detail below.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board is 
unaware of any additional evidence which exists but has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II. Background

Pre-service medical records reveal that the veteran was 
treated for head injuries at the Northgate General Hospital 
as the result of an automobile accident.  At his enlistment 
examination in August 1963, no disability associated with 
this condition was revealed.  Service medical records reveal 
no treatment for a psychiatric disability and no stressful 
events are noted.  A neurology evaluation in March 1964 noted 
no psychiatric disorder.  At his separation examination in 
September 1965, his psychiatric evaluation was normal.  The 
veteran was discharged that month.

Service personnel records indicate that the veteran underwent 
a special court-martial in September 1964 for wrongfully 
appropriating three surf boards.  He was sentenced to two 
months at hard labor, of which he served one month.  He was 
reduced in grade, and forfeited $55 dollars.  Service 
personnel records indicate no combat or combat-related 
citations.  The veteran has submitted a certificate of 
training from the Department of the Navy, indicating that he 
completed a course in criminology in November 1964 at 
Barber's Point, Oahu, Hawaii.  A detailed review of service 
personnel records indicates no reference to the Criminal 
Investigation Division (CID) or, as contended below, that his 
incarceration at Barber's Point, Oahu, Hawaii, was part of 
any undercover operation.

The veteran's DD 214 shows that he was discharged in 
September 1965.  His military occupational specialty was 
airport serviceman.  He did not have any decorations, medals, 
badges, commendations, citations or campaign ribbons.  It was 
further stated that he had no wounds received as a result of 
action with enemy forces.  

In January 1974, more than eight years after the veteran's 
active service, he was hospitalized for drug abuse.  At this 
time, it was noted the veteran's behavior was erratic.  He 
attended one assessment group session and was uncontrollable 
and disruptive.  It is noted that the local sheriff's office 
took the veteran into custody on a warrant from the Federal 
Marshall in Seattle, Washington, less than 48 hours after 
this admission.

In October 1974, the veteran was referred to a 
hospitalization program for support therapy.  The veteran was 
diagnosed with schizophrenia, chronic, undifferentiated type, 
with alcohol and drug abuse.  This was manifested in 
religious delusions, delusions of grandeur, auditory 
hallucinations, flat affect, and poor concentration.  The 
veteran was living at the Pioneer Cooperative, a half-way 
house for drug abusers, on probation for distributing 
cocaine.  No reference was made to the veteran's active 
service or to any stressful events during the veteran's 
active service.

In July 1975, the veteran submitted an original claim for 
disability compensation.  He reported that since getting out 
of the navy he had been an alcoholic, and had been committed 
for being psychotic and a drug addict.  He said that he 
believed that his mental condition and physical need for 
drugs started when he was in the Marine Corps Brig at Pearl 
Harbor and told that his only crime was getting caught.  He 
also stated that he was severely beaten and treated for 28 
days.  In a rating decision of December 1975, the RO denied 
service connection for a psychosis with alcoholism and drug 
abuse.

In a March 1976 statement, the veteran confirmed that during 
his active service he was imprisoned for misappropriating 
surf boards.  The veteran contended that he was injured in 
service and that he had been told he could be discharged for 
disability or accept a light-duty assignment.  The veteran 
has indicated that he decided to take a light-duty assignment 
as a Provost Marshal's aid.  The veteran stated, in pertinent 
part:

I took light duty as a Provost Marshalls aide. I 
was young [and] stupid so I got caught for 
misappropriating surf-board [and] was sent to the 
Pearl Harbor Brig . . . After I got out of the brig 
I was a cargo-
handler. . .

No reference in this statement is made to the CID or body-
bags.

In October 1976, the veteran was treated for problems the 
veteran associated to his pre-service head injury.  Again, no 
reference to stressful events during the veteran's active 
service was indicated.

In September 1985, the veteran filed a claim for VA benefits 
for a back injury.  At this time, he made no reference to any 
stressful event or psychiatric difficulties during his active 
service.  In a November 1986 statement to United States 
Senator Daniel J. Evans, the veteran thanked the Senator for 
helping him to get out of a Mexican jail.  The veteran also 
noted his difficulties, including a physical injury while a 
merchant seaman.  He mentioned having spent 28 days in the 
brig, and stated that he spent the rest of his tour loading 
airplanes for Vietnam.  

In a March 1988 statement, the veteran noted being involved 
in the Tet Offensive while serving as a merchant seaman in 
1967, 1968, and 1969 (the Board will refer to this as 
"stressful event one").  The veteran has submitted a series 
of statements related to injuries he allegedly suffered while 
a merchant seaman.

Sometime between February and May 1990, the RO received a 
letter which the veteran had sent to the President.  In the 
letter, the veteran reported that he had post-traumatic 
stress from being on a ship in combat.  

In May 1990, the veteran was evaluated by the VA for his 
contention that he had PTSD.  The mental status examination 
report shows that at this time, the examiner stated, in 
pertinent part:

The actual reason for his current exam derives from 
a psychiatric syndrome of symptoms which the 
veteran stated started around February 1968, when 
he was a merchant marine sailor, whose ship was 
unloading at the port of Da Nang in the Republic of 
South Vietnam.  It was in January or February 1968 
the Tet offensive began and the veteran reports 
that his ship was under particularly bad 
bombardment.  As a result, the sailors were 
evacuated to shore every night but brought back to 
the ship to continue their unloading in the 
daytime.

Based apparently on the events cited above, the examiner 
diagnosed the veteran with PTSD, chronic, mild.  The examiner 
related this disability to a catastrophic life-threatening 
stressor in "battle in Da Nang" and to a brain injury.

In an August 1990 statement, the veteran indicated that he 
worked in the Provost Marshall's Office at Barber's Point and 
became an undercover CID agent to determine who was stealing 
personal items off airplane flights.  The veteran also again 
noted the stressful events he associated to his service as a 
merchant seaman.

In a decision of October 1990, the RO denied service 
connection for post-traumatic stress disorder on the basis 
that his service records were negative for any evidence of a 
traumatic or life threatening situation, and that Merchant 
Marine service, other than during World War II, was not 
considered to be active duty for VA purposes.  

At a hearing held before a hearing officer at the RO in 
January 1991, the veteran noted that he was required to 
search body bags for the CID, after his incarceration, in 
order to look for stolen goods being sent back to the 
mainland of the United States (stressful event number two).  
He noted that individuals would steal stereos and hide them 
in coffins, body bags and in different parts of airplanes 
used to ship the bodies of deceased service members.  The 
veteran also appears to testify that his imprisonment during 
active service in the Marine brig at Barber's Point, Oahu, 
Hawaii, was a "cover" for his position as a secret agent for 
the CID.  He indicated he was exposed to people with guns who 
assaulted him during his imprisonment (stressful event number 
three).  The veteran also noted stressors associated with his 
service as a merchant seaman (stressful event number one).  
He specified that two individuals named G.W. and B.H. could 
confirm that he worked undercover.  

At a second hearing held before a hearing officer at the RO 
in April 1991, the veteran reiterated his previous 
contentions.  He indicated he had not reported his work with 
the CID during his May 1990 VA evaluation due to a loyalty 
oath he took during service not to divulge any information 
related to his service with the CID.  He indicated he served 
with the CID for over a year.  He also indicated difficulties 
with his memory due to brain dysfunction.

In an undated statement, the veteran maintained that he 
served aboard a Central Intelligence Agency (CIA) ship, the 
American Hawk, during the 1968 Tet Offensive.  He noted that 
the sounds of helicopters make him remember the heavy fire 
and "horrible atrocities to American fighting men" he 
witnessed during his service as a merchant seaman.

In January 1991, a VA physician at the Hilo Primary Care 
Clinic stated that he had treated the veteran since March of 
1989.  The physician indicated that the veteran suffered from 
a number of disabling conditions, partially due to an 
automobile accident prior to his military service.  He stated 
that due to injuries and stressors, as well as other factors, 
both before, during and after his military service, he was 
suffering from atypical PTSD, a seizure disorder, and an 
organic personality disorder, paranoid schizophrenia and an 
orthopedic condition.  The physician concluded that the 
veteran presented a "very complicated clinical picture of 
physical and psychiatric disorder[s] due to stress and other 
factors and any simplification of his medical/psychiatric 
picture will only result in a distorted understanding of his 
present condition."

In a May 1991 statement, the physician cited above reiterated 
his belief that the veteran had PTSD.  He indicated that the 
veteran's PTSD appeared related to stressors of a 
significant, but not life-threatening nature, while in 
military service, including unloading body bags of recently 
killed soldiers and stressors of a life-threatening nature 
while serving as a merchant seaman and becoming stranded in 
South Vietnam during a period of intense combat action.

In August 1992, the Board remanded the case to the RO for 
additional development. In a December 1992 neuropsychiatric 
evaluation, the veteran reiterated his previous contention 
that he was recruited by the CID as a secret agent.  During 
this time with the CID, he stated he was responsible for what 
he described as "snitching" on other soldiers who were 
involved in theft and dealing drugs.  He described this as 
being very dangerous and of being frequently threatened.  He 
also described his incarceration during his active service as 
an undercover assignment.  During this period he indicated he 
was pistol-whipped by guards.  He also described an incident 
where he witnessed a man trying to hang himself.  The 
investigation of body bags for narcotics was also noted.  The 
veteran was diagnosed with PTSD with evidence of a mild 
organic brain disorder.

In April 1994, the Board denied the veteran's claim for 
entitlement to service connection for PTSD on the basis that 
it had not been demonstrated that he had a stressor which 
occurred in service.  The veteran appealed to the Court, and 
the case was subsequently returned to the Board in accordance 
with a joint motion.  Within the joint motion it was noted 
that the veteran had identified three individuals who he said 
could corroborate the veteran's claim that he was a CID 
agent.  Two alleged CID agents stationed with him at Barber's 
Point during his military service named G.W. and B.H. were 
noted.  The veteran had also identified a Judge M., who was 
the "Brig Reform Chief" at Pearl Harbor during the period the 
veteran was confined to the brig.  The Board was ordered to 
attempt to obtain lay statements that could corroborate the 
veteran's alleged stressors.  The Board was also ordered to 
include in its decision an analysis of the credibility or 
probative value of the examiner's findings that the veteran 
suffered from PTSD primarily related to his active duty 
stressors.

The Board remanded the case in October 1995 to comply with 
the joint motion.  In December 1995, the RO requested from 
the veteran the current addresses of the two alleged CID 
agents and the Judge in order to obtain lay statements that 
could corroborate his claim.  In a December 1995 reply, he 
indicated that one individual, G.W., was in the phone book 
and that he was unable to ascertain Judge M.'s or B.H.'s 
whereabouts.  That month, the RO determined that a person 
named G.W. lived in the area.  A letter was sent from the RO 
to the person at his home address later that month.  No reply 
was received.  The veteran and his representative at the 
Board were notified that the man had not replied to the March 
1996 letter.  No additional information has been supplied by 
the veteran.

In June 1996, the Board contacted the General Counsel's 
office to determine if the General Counsel had been given any 
additional information from either the veteran or his 
representatives regarding the location of B.H., G.W., and 
Judge M.  The General Counsel's office indicated that no 
additional information had been sent by the veteran to the 
General Counsel's office.

The Board again remanded this case to RO in July 1996.  At 
that time, it was noted that a Westlaw computer search for 
the Judge (performed by the Board to assist the veteran in 
the development of his claim) revealed that a man by that 
name was a Judge in Washington.  Whether this was the 
individual the veteran believes could confirm his stressors 
at that time was unclear (the veteran has never provided the 
first name of  the Judge).  Nevertheless, in order to fulfill 
the duty to assist and the mandates of the joint motion, the 
RO was instructed to contact the Judge in a "last attempt to 
confirm the veteran's stressors."  The veteran was to be 
examined "[i]f, and only if, the RO determines that the 
record establishes the existence of a stressor or stressors 
in service based on any new evidence received".

In July 1996, the RO contacted the veteran and his 
representative and requested that he provide any additional 
information regarding the whereabouts of B.H. or any other 
information he may have which could confirm his stressors 
during his active service.  That month, the RO also wrote to 
the Judge based on the address supplied by the Board in our 
July 1996 remand.  The Judge was asked if he served with the 
veteran from January 1963 through January 1965.  If this was 
correct, the Judge was also requested to describe the 
veteran's duties while in service and responsibilities, 
specifically CID involvement.  It is unclear why the RO chose 
the period of January 1963 through January 1965.  However, 
this would encompass at least part of the time period that 
the veteran alleges he was detailed to the CID and the 
entirety of his period of incarceration.

In an August 1996 response, Judge M. stated that he did not 
serve with the veteran in the military between the dates of 
January 1963 to January 1965.  A Supplemental Statement of 
the Case was issued by the RO in October 1996.  The 
Supplemental Statement of the Case informed the veteran and 
his representative of Judge M.'s August 1996 response.

In an October 1996 statement, the veteran stated that the 
proof that he was in combat was in the medical log from the 
101st medivac hospital in "DaNang [sic] during the Tet of 68 
or How Chi Minhs [sic] birthday fourteen months later where I 
was on the American Hawk and Garden City delivering ammo the 
ammo pier [sic] compression grenades red tracer bullet fir 
[sic] green sometime."  The veteran also appears to indicate 
that he was "snitching" on marines who were in the brig while 
he was incarcerated.

In a November 1996 statement, the veteran's representative 
contended that VA's letter to Judge M. was inadequate and 
another letter clarifying the veteran's contentions should be 
sent.

In order to completely fulfill the duty to assist, a second 
letter was sent by the RO to Judge M. in November 1996.  The 
second letter asked the Judge if he recalled any association 
with the veteran between January 1963 through January 1967, 
in respect to his work with the CID.  The questions to Judge 
M. were as follows:

Specifically, do you recall any association with 
the veteran between January, 1963 through January, 
1967 in respect to his work for the Criminal 
Investigation Division?

If yes, please provide his duties while in service 
specifically to CID involvement.

What did he actually do during service which could 
have a traumatic effect on him?

If you do not know this person, please so state and 
return a completed form to us.

In response to the November 1996 letter, Judge M. in December 
1996 stated, in pertinent part:

I recall [the veteran] and have a recollection of 
his assignment with the CID at Barber's Point.

I do not however, recall any association with [the 
veteran] and his CID work between the dates of Jan. 
1963 and Jan. 1967.

If I did, [the veteran] might assist my recall.  If 
he does, and do then have my recollection 
refreshed, I would be pleased to so advise.

A Supplemental Statement of the Case was issued by the RO 
immediately after Judge M.'s December 1996 statement was 
received by the VA.  The Supplemental Statement of the Case 
informed the veteran and his representative of Judge M.'s 
most recent response to the inquires from the RO.  In June 
1997, the veteran's representative contended that the VA's 
attempts to fulfill the duty to assist were "of a cursory 
nature and further development is needed."  The veteran's 
representative stated, in pertinent part:

Just as the VA submits statements to the U.S. Army 
Joint Environmental Support Group, to help verify a 
veteran's claims of stressors, the VA should have 
invited [the veteran] to submit a statement to 
Judge [M.] or taken excerpts from the [Court] and 
or [the Board's] Remand Order, and requested Judge 
[M.] to confirm or deny his knowledge of [the 
veteran's] contentions.  Instead, the VA chose to 
send a letter asking Judge [M.] to submit a 
statement to identify the veteran's traumatic 
event.

Additional argument was submitted by the veteran's 
representative in July 1997.  No additional evidence or 
statements were submitted by the veteran or his 
representative.

The Board again denied the veteran's claim in a decision of 
September 1997 on the basis that no in-service stressor had 
been verified.  Subsequently, however, that decision was 
vacated by the Court in a decision of June 2000.  The Board 
was instructed, in essence, to provide an account of the 
veteran's claimed stressors to Judge M. for the purpose of 
refreshing his recollection and allowing him to attempt to 
provide corroboration of the claimed stressors.  
Subsequently, in May 2001, the Board remanded the case to the 
RO for the purpose of carrying out such instructions.  The 
remand specified that the RO should provide the following 
account of the veteran's claimed stressors to the judge:

This matter involves the veteran's claim that he 
has a disability, post-traumatic stress disorder, 
which was caused, in part, by stressors to which he 
was exposed while he was on active duty, working 
undercover for the Criminal Investigation Division 
(CID).

Available service department records, however, do 
not specifically confirm that he worked for CID. He 
served on active duty in the United States Navy 
from October 1963 to September 1965. Personnel 
records show that after training in San Diego, he 
was assigned to Barber's Point Naval Air Station in 
January 1964. In March and April 1964, he was 
evaluated at Tripler Army Hospital; the requesting 
organization was noted to be "Security Department, 
NAS, Barber's Point." He was found fit for full 
duty with no restrictions, and returned to Barber's 
Point.

According to a report of a special court- martial 
in September 1964, the veteran was found to have 
wrongfully appropriated three surfboards, valued at 
about $300, in conjunction with four other men. As 
a result, he was confined in the Pearl Harbor brig 
from September 4, 1964, to October 5, 1964, after 
which he was returned to Barber's Point, where he 
served until he was transferred to CONUS, to serve 
the remainder of his enlistment.

In responses to Judge [M.]'s request to have his 
recollection refreshed, the veteran states that 
Judge [M.] was the Brig Reform Chief at the Pearl 
Harbor brig during his confinement. From January 
1991 to October 1997, he presented several accounts 
of his inservice experiences working for CID; he 
testified that he did not previously mention these 
experiences because he had been bound by a loyalty 
oath, which prohibited him from discussing any of 
his experiences while working for CID. He testified 
that he has now been released from that oath.

Although his accounts contain some variations, in 
substance, he asserts that he was recruited to work 
undercover for CID, and, in that capacity, informed 
on other soldiers involved in theft and drug 
dealing. As part of his undercover work, he states 
that he was confined in the brig at Pearl Harbor 
for a month, in order to provide the Brig Reform 
Chief with information regarding mistreatment of 
prisoners by the guards. In addition to the stress 
caused by the fear of what would happen to him if 
he was caught informing, he stated that he was 
pistol whipped, beaten up, forced to do sit-ups 
with a guard standing on his chest, and otherwise 
abused and terrorized by guards. In addition, he 
claims that he witnessed an attempted murder and an 
assault, and was threatened with sexual assault.

The second series of stressors reportedly occurred 
after his release from the brig, when he was 
assigned to investigate thefts from or drugs 
arriving by airplanes from Vietnam. He states that 
he was required to search in returning body bags 
containing the bodies of soldiers killed in combat 
for these items, which was very stressful. In 
addition, he was suspected of being an informer, 
and was threatened and once beaten up because of 
that.

Judge [M.] is requested to indicate whether the 
above information is sufficient to refresh his 
recollection. If so, he should provide a signed 
statement setting forth his recollections regarding 
the events reported by the veteran. If the 
information does not refresh his memory, and he 
indicates that additional information may refresh 
his memory, he should be provided with such 
information as is feasible, and in accordance with 
Privacy Act requirements. (Consent to release the 
above information to Judge [M.] has been provided 
by the appellant's motion to have the case vacated 
and remanded specifically to provide Judge [M.] 
with additional information to refresh his 
recollection.)

In June 2001, the RO wrote to Judge M. and provided the 
account of the veteran's claimed stressors.  In response, the 
Judge wrote back stating that 

I am in receipt of your letter of June 8, 2001, a 
copy of which is enclosed.

In answer to your inquiry contained in that letter, 
I have no knowledge of any of the facts stated 
therein.  Specifically, I was not "the Brig Reform 
Chief at the Pearl Harbor brig during his 
confinement" or at any other time. 

Meanwhile, the veteran called the RO and stated that the VA 
should call G.W. to confirm the veteran's statement of having 
PTSD symptoms due to seeing dead bodies in body bags which he 
had to inspect for stolen equipment.  He stated that G.W. was 
the CID agent who supervised the veteran.  A report of 
contact dated in August 2001 shows that the RO contacted G.W. 
by telephone.  It was explained to him what the veteran was 
contending regarding undercover work such as searching body 
bags for stolen equipment.  G.W. stated that his memory was 
fuzzy.  To the best of his recollection he did remember the 
veteran, but stated that the veteran was in a clerical 
position in the security unit in which he worked.  G.W. said 
his own job consisted of routine law enforcement activities 
such as traffic investigations and that he never did any 
undercover work except for one time when he was looking for a 
peeping tom in Navy Officer housing.  He stated that he could 
not remember the veteran doing undercover work.  He again 
mentioned that he had a fuzzy memory and was not absolutely 
sure what the veteran did, but that he was sure about the 
clerical position that the veteran was assigned to.  

III.  Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  If a 
chronic disease such as a psychosis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Establishing service connection for post-traumatic stress 
disorder requires (1) a current medical diagnosis of post-
traumatic stress disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. App. 361, 
367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 (1997).

The Board notes that the regulation pertaining to claims for 
service connection for post-traumatic stress disorder was 
revised during the course of this appeal.  See 64 Fed. Reg. 
32807-32808 (1999).  Pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), where a law or regulation changes after the 
claim has been filed or reopened and before administrative or 
judicial review has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.

Prior to March 7, 1997, governing regulations provided that 
service connection for post-traumatic stress disorder 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:  Service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
Sec. 4.125(a) of this chapter, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) 
(effective March 7, 1997).  If the diagnosis of a mental 
disorder does not conform with American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) or is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a).

In adjudicating a claim for service connection for PTSD, the 
VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  The Board notes 
that if the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed stressor.  See 38 
C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for post-traumatic stress disorder.  
The Court pointed out that the VA has adopted the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 and 4.126.  See 61 Fed. Reg. 
52695-52702 (1996).  Therefore, the Court took judicial 
notice of the effect of the shift in diagnostic criteria.  
The major effect is that the criteria have changed from an 
objective ("would evoke ... in almost anyone") standard in 
assessing whether a stressor is sufficient to trigger post-
traumatic stress disorder, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause post-traumatic stress disorder in a particular 
individual is now a clinical determination for the examining 
mental health professional.  See Cohen, supra.  

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id.; Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  The corroboration may be 
by service records or other satisfactory evidence.  See Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).  In Doran, a veteran's 
service records had been lost due to fire; however, his 
account of in-service stressors was corroborated by 
statements from fellow servicemen.

The Court has stressed the necessity of complete development 
of the evidence if a PTSD claim is based on an alleged 
personal assault.  See Patton v. West, 12 Vet. App. 272, 276 
(1999).  In Patton, the Court pointed out that there are 
special evidentiary development procedures for PTSD claims 
based on personal assault contained in VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, 5.14(c) (Feb. 20, 1996), 
and former MANUAL M21-1, Part III, 7.46(c)(2) (Oct. 11, 
1995). 

The general M21-1 provisions on PTSD claims in  5.14 require 
that in cases where available records do not provide 
objective or supportive evidence of the alleged in-service 
stressor, it is necessary to develop for this evidence.  
MANUAL M21-1, Part III,  5.14(b)(2).  As to personal-assault 
PTSD claims, more particularized requirements are established 
regarding the development of "alternative sources" of 
information as service records may be devoid of evidence 
because many victims of personal assault, especially sexual 
assault and domestic violence, do not file official reports 
either with military or civilian authorities.  MANUAL M21-1, 
Part III,  5.14(c).  Further, the provisions of 
subparagraphs (7) and (8) indicate that "[b]ehavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor", and that "secondary 
evidence may need interpretation by a clinician, especially 
if it involves behavior changes" and that "[e]vidence that 
documents such behavior changes may require interpretation in 
relationship to the medical diagnosis by a VA 
neuropsychiatric physician."  When read together, the Court 
states that the subparagraphs show that in personal-assault 
cases the Secretary has undertaken a special obligation to 
assist a claimant in producing corroborating evidence of an 
in-service stressor.  

Also in Patton, the Court qualified prior statements 
contained in other Court decisions indicating that "something 
more than medical nexus evidence is required to fulfill the 
requirement for 'credible supporting evidence'," and that 
"[a]n opinion by a mental health professional based on a 
post-service examination of the veteran cannot be used to 
establish the occurrence of the stressor."  The Court stated 
that these quoted categorical statements were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  See Cohen, supra; Moreau v. Brown, 9 
Vet. App. 389 (1996).  To that extent, the Court found that 
the above categorical statements in Cohen and Moreau, and 
other cases where that may have been in accordance, are not 
operative.  In addition, the Court noted that in two places 
MANUAL M21-1, Part III,  5.14, appeared improperly to require 
that the existence of an in-service stressor be shown by "the 
preponderance of the evidence."  The Court clearly stated 
that any such requirement would be inconsistent with the 
benefit of the doubt doctrine which is applicable where the 
evidence is in equipoise.  Patton, 12 Vet. App. at 280.

IV.  Analysis

The veteran contends that the RO made a mistake by denying 
his claim for service connection for post-traumatic stress 
disorder.  He asserts that he currently suffers from that 
disorder as a direct result of stressors which he experienced 
during active service.

As to the requirement under 38 C.F.R. § 3.304(f) that there 
be medical evidence diagnosing post-traumatic stress 
disorder, the Board finds that in reviewing the veteran's 
psychiatric history, at least some of the medical evidence 
which has been obtained reflects that the veteran has been 
given a diagnosis of post-traumatic stress disorder. 

Significantly, however, the evidence which is of record does 
not establish that the veteran was exposed to a stressor in 
service.  In the present case, the veteran reported his 
claimed stressors on various occasions.  Based on a review of 
the veteran's statements and testimony, the veteran's alleged 
stressors can be encapsulated into three specific events or 
categories.  The first category of stressors, the events 
alleged to have occurred during his service as a merchant 
seaman, cannot, as a matter of law, form the basis of his 
claim for PTSD.  As noted in the joint motion for remand, the 
veteran's traumatic experiences while a merchant seaman 
during the Vietnam War, assuming they actually occurred, 
cannot be used to support his claim for service connection 
for PTSD, since his service as a merchant seaman is not 
active military service under either 38 C.F.R. § 3.1 or 
3.7(x)(15).  This is especially significant in that most, if 
not all, of the evaluators who have diagnosed PTSD have based 
such medical opinion on his accounts of events that he 
alleges occurred during his employment after service 
discharge as a merchant seaman.  For example, the May 1990 
evaluator made only references to events occurring during the 
veteran's service as a merchant seaman.  At this time, the 
veteran himself made no reference to his active service from 
October 1963 to September 1965.  The veteran has never 
contended he served in Vietnam while in the United States 
Navy.

The veteran has also indicated that he searched and moved 
"body bags" of dead American members of the service during 
the Vietnam war, which the Board has designated as the second 
stressor claimed.  However, he has provided no corroborating 
evidence to support the assertion that he was ever involved 
in the searching of "body bags" during his active service and 
his service personnel records do not support this assertion.  
In addition, he has provided no specific details from which 
meaningful research could be performed to confirm this 
stressor.  In the case of Dizoglio, 9 Vet. App. 163, the 
Court, finding that there was no corroborating evidence in 
the record to support the veteran's contention that he had 
been assigned to unload "body bags" from an Army truck, 
supported the Board's determination denying his claim based 
on this stressor.  Consequently, in light of Dizoglio and 
based on the evidence received, the occurrence of this 
alleged stressor is not supported by credible evidence and 
cannot form the foundation of his claim for PTSD.

The veteran has reported being an undercover agent for the 
CID during his imprisonment at Barber's Point, Oahu, Hawaii, 
in 1964, witnessing beatings, and being assaulted by inmates 
and/or guards, which the Board has described as the third 
stressor cited by the veteran.  At the request of the joint 
motion for remand, the Board was to contact the three 
individuals identified by the veteran in an attempt to obtain 
lay statements that could corroborate this stressor.  This 
attempt has failed for one of the three individuals.  For 
reasons noted above, Judge M. was located and contacted; 
however, such contact did not corroborate any alleged 
stressor.  Although he had some recollection of the veteran, 
he denied knowledge of the stressors claimed by the veteran.  
Additionally, B.H. was contacted, and provided information 
that the veteran worked doing clerical duties rather than as 
an undercover agent.  Thus, the evidence in this case, unlike 
the evidence in Doran, does not include any lay statements 
from other servicemen corroborating the veteran's account of 
his claimed stressors.

The veteran's available service records do not demonstrate 
that he engaged in combat with the enemy.  The veteran's DD 
Form 214 and other service personnel records show that his 
military occupational specialty was airport serviceman.  This 
is not an occupational specialty which necessarily involves 
exposure to combat or any other stressful activity.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) (in which the Court 
held that an appellant's military specialty of cannoneer did 
not demonstrate that his duties exposed him to a more than 
ordinary stressful environment).  See also Hayes v. Brown, 3 
Vet. App. 7 (1991) (in which the Court held that in light of 
the veteran's noncombat assignment to a construction 
engineering company, it was reasonable for the Board to 
require corroboration of the veteran's claimed stressors).

The DD 214 does not show that he received any commendations 
or medals awarded exclusively for combat.  The Board also 
notes that the veteran's service medical records do not 
contain any indication that he was involved in combat, that 
he was treated for injuries sustained due to an assault in 
jail, or that he developed a chronic psychiatric disorder 
during service.  The Board also notes that the service 
medical and personnel records do not contain information 
which could confirm a personal assault during his detention 
in the brig such as (a) visits to a medical or counseling 
clinic or dispensary without a specific diagnosis or specific 
ailment; (b) a sudden request for change of MOS or duty 
station; (c) increased use of leave without an immediate 
reason; (d) changes in performance evaluations; (e) episodes 
of depression, panic attacks or anxiety; (f) increased or 
decreased use of prescription medication; (g) increased use 
of over-the-counter medication; (h) alcohol or substance 
abuse; (i) disregard for military or civilian authority; (j) 
obsessive behavior such as overeating or undereating; (k) 
tests for HIV or sexually transmitted diseases; (l) 
unexplained economic or social behavior changes; (m) 
treatment for physical injuries around the time of the 
claimed trauma; or (n) breakup of a primary relationship.  
Although the service personnel records reflect that he 
received low performance evaluations and  had disregard for 
military authority, this had been the case even prior to the 
dates of his claimed stressors as is evidenced by his 
conviction for stealing surfboards.  Thus, the veteran's 
service personnel and medical records do not provide any 
support for his claim for post-traumatic stress disorder as 
they do not demonstrate that he engaged in combat and do not 
provide any verification of any of his claimed stressors.  
The Board also notes that the veteran has not cited any 
alternative sources of evidence which could provide such 
corroboration.  In light of the lack of evidence of behavior 
changes, interpretation by a clinician is not required.  
MANUAL M21-1, Part III,  5.14(c).

In reviewing the veteran's contentions and statements since 
his active service, as will be discussed subsequently, the 
Board finds that his assertions regarding his claimed 
stressors are not credible.  Service personnel records 
clearly reveal that the veteran underwent a special court-
martial in September 1964 for wrongfully appropriating three 
surfboards.  He was confined at hard labor for one month, 
reduced in grade, and forfeited $55 dollars.  In a March 1976 
statement, the veteran specifically and unequivocally stated 
that, during his active service, he was imprisoned for 
misappropriating surf boards.  He stated that he had 
committed this offense because he was "young and stupid," and 
not as part of an undercover operation or otherwise as part 
of his official duties.  This account is wholly consistent 
with the service personnel records on file and was made at a 
time that the veteran was not seeking compensation for 
claimed PTSD.  The assertion, first made in conjunction with 
the present claim, that the veteran's incarceration was based 
on a fabricated story of surfboard misappropriation which 
served as "cover" for his assignment as a secret agent for 
the CID and that the veteran could not provide a truthful 
account of these events for years following service because 
he signed a "loyalty oath" are uncorroborated and incredible.

The veteran has submitted a certificate of training from the 
Department of the Navy revealing that he completed a course 
in criminology in November 1964 at Barber's Point, Oahu, 
Hawaii.  This certificate does not support his contention 
that he worked for the CID or, more importantly, that he was 
incarcerated as an undercover CID agent.  Based on a review 
of the record, it appears that the veteran completed this 
course during or after his incarceration, following his court 
martial in September 1964.  This sequence of events is 
inconsistent with the contention that the course was taken in 
order to become an undercover investigator.  Moreover, a 
detailed review of service personnel records indicates no 
reference to the CID.  Neither these records nor the evidence 
as a whole shows that his incarceration at Barber's Point was 
part of any undercover operation.  The veteran's own March 
1976 statement, made at a time when a claim for compensation 
for PTSD was not at issue, shows that the veteran's 
incarceration was punishment for his misconduct and nothing 
else.

The earliest allegation of undercover CID service of record 
is contained in an August 1990 statement, in which the 
veteran stated that he was an "undercover CID to find out who 
was stealing personal items of service men off of airplane 
flights . . ."  No reference was made to undercover 
activities or abusive incidents while incarcerated.  No 
reference was made to unloading or searching body bags for 
contraband.

At a RO hearing in January 1991, the veteran testified that 
he underwent criminology training "on his own time" and 
further stated that "then they wanted me to go undercover and 
find out who was stealing surfboards and stuff like that." He 
stated that he did so and "was exposed to the Marine Corps 
Brig when I was involved with the surfboards."  He went on to 
state that he was asked to provide information "about the 
mistreatment people experienced in the [brig]" and stated 
that he was "exposed to people with 45's that were beating on 
me and people standing on my chest screaming at me to do more 
sit ups when I had four compressed fractures of my spine."  
He reported that, on release from the brig, he was returned 
to a "security division" to investigate theft of items on 
flights returning from Vietnam.  He stated that he was 
required at that time to sign a "loyalty oath" that he would 
"never say anything about it."  He then stated, for the first 
time, that he was required to look in all body bags that 
contained the remains of service men, some of whom he knew, 
who died in Vietnam.  Reportedly, he signed another "loyalty 
oath" of silence at that time.  In later statements, the 
veteran indicates that he worked for the CIA.

The only corroborated event is that the veteran was 
incarcerated for misappropriation of surfboards.  There is no 
credible evidence to support the assertion that he was an 
undercover agent at any time or that he unloaded or searched 
the contents of body bags.  There is no corroboration that 
the veteran was precluded from alluding to these events 
because of a claimed "loyalty oath" of secrecy.  No logical 
explanation has been offered as to why such an eternal oath 
of silence would be required for performing the duties that 
the veteran claims he performed.  In juxtaposition to these 
statements are the veterans earlier statements to the RO, in 
which he made no reference to his work as a special agent for 
the CID, loyalty oaths, or body bags.  His March 1976 
statement, confirming that he was imprisoned for 
misappropriation of surf boards (with no reference made to 
the CID) directly conflicts with his current statements that 
his incarceration was a cover for his work with the CID.  In 
September 1985, he again makes no reference to any stressful 
event or psychiatric difficulties during his active service.  
The Board finds the veteran's account of in-service stressors 
during his incarceration for theft or during his active 
service to be without credibility.  These stressors all are 
unconfirmed.  Accordingly, the Board concludes that no such 
identified stressor occurred.  

Further attempts to verify the claimed stressors would be 
futile.  Without exception, all of his earlier statements to 
the VA prior to his claim of PTSD conflict directly or 
indirectly with his current contentions.  Service personnel 
records do not support the veteran's assertions that he ever 
served with the CID or CIA or that his incarceration was 
anything but punishment.  When asked for specific 
information, he has either ignored the request or provided 
vague statements without referencing the names, places, 
dates, unit assignments, or any information which could lead 
to meaningful research to support these alleged stressors.  
His most recent assertions, contained in an evolving and 
ever-changing series of assertions, that he served aboard a 
CIA ship while a merchant seaman and that his incarceration 
was a "cover" for his work with the CID, are inconsistent 
with prior statements and without credibility. 

For the foregoing reasons, the Board finds that there is no 
credible corroborating evidence that the veteran was exposed 
to an in-service stressor.  The Board finds that the 
evaluations which diagnosed PTSD relied on stressors outside 
the veteran's period of active service or were based on 
unconfirmed stressors which are grounded on the veteran's 
statements that are not credible.  The May 1990 examiner 
clearly based the diagnosis of PTSD on alleged unconfirmed 
stressors that are contended to have occurred outside of the 
veteran's active service.  The examiner related this 
disability to a catastrophic life-threatening stressor in the 
"battle in Da Nang" and to a pre-service brain injury.  The 
VA physician at the Hilo Primary Care Clinic related the 
veteran's PTSD to the unloading of body bags of recently 
killed soldiers and stressors of a life-threatening nature 
while serving as a merchant seaman and becoming stranded in 
South Vietnam during a period of intense combat action.  The 
March 1992 psychiatric evaluation again made a diagnosis of 
PTSD based on unconfirmed stressors or stressors which 
occurred outside the veteran's period of active service.

In summary, the record does not corroborate the veteran's 
accounts of his stressful incidents he claims he was exposed 
to during his active service.  The Board has been directed to 
include in its decision an analysis of the credibility or 
probative value of evaluators' findings that the veteran 
suffers from PTSD primarily related to his active duty 
stressors.  In this regard, while PTSD has been diagnosed, 
the question of whether he was exposed to a stressor in 
service is a factual determination and VA adjudicators are 
not bound to accept the veteran's statements of exposure to 
combat simply because treating medical providers have done 
so. Wood, 1 Vet. App. at 193.  There are no confirmed 
stressors.  The statements from the veteran have been found 
to be not credible.  As a result, under 38 C.F.R. § 3.304(f), 
the diagnoses of PTSD cannot form the groundwork necessary to 
support the veteran's claim.  In the absence of a verified 
stressor, the diagnosis of post-traumatic stress disorder is 
not sufficient to support the claim.  An opinion by a mental 
health professional based on a post-service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor.  See Cohen 10 Vet. App. at 145 (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996)).  The only exception 
to this rule, namely an opinion pursuant to MANUAL M21-1, Part 
III,  5.14(c) that a personal assault occurred in service 
based on the presence of behavior changes at the time of the 
claimed incident, is not applicable as there is no evidence 
of such behavioral changes.  The Board is not required to 
accept an unsubstantiated diagnosis that the alleged post-
traumatic stress disorder had its origins in the veteran's 
active service.  See Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991); West v. Brown, 7 Vet. App. 70, 78 (1994).  Since the 
veteran's claimed stressors have not been verified, the 
diagnoses of post-traumatic stress disorder were based on a 
questionable history that is inadequate for rating purposes, 
and may not be relied upon by the Board.   See West, 7 Vet. 
App. at 78.  The reasonable doubt doctrine is not applicable 
in this case as the evidence is not evenly balanced.  See 38 
C.F.R. § 3.102 (2001).  Accordingly, the Board concludes that 
post-traumatic stress disorder was not incurred in or 
aggravated by service.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim on 
or after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 

